Case 3:21-cv-00176-RFB-CLB Document 23-10 Filed 04/30/21 Page 1 of 5




   EXHIBIT J –
 DECLARATION OF
CHARLES DANIELS,
DIRECTOR OF THE
    NEVADA
 DEPARTMENT OF
  CORRECTIONS
          Case 3:21-cv-00176-RFB-CLB Document 23-10 Filed 04/30/21 Page 2 of 5


1
     AARON D. FORD
2     Attorney General
     D. Randall Gilmer (Bar No. 14001)
3     Chief Deputy Attorney General
     State of Nevada
4    Office of the Attorney Generals
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, Nevada 89101
     Telephone: (702) 486-3427
6    Facsimile: (702) 486-3773
     Email: DGilmer@ag.nv.gov
7
     Attorneys for Defendants Daniels,
8    Wickham, Gittere, Reubart, Drummond,
     Minev, Green and Fox (NDOC Defendants)
9
                                  UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
     ZANE M. FLOYD,                                       Case No. 3:21-cv-00176-RFB-CLB
12
                             Plaintiff,
13                                                            DECLARATION OF CHARLES
     v.                                                       DANIELS, DIRECTOR OF THE
14                                                             NEVADA DEPARTMENT OF
     CHARLES DANIELS, DIRECTOR,                                    CORRECTIONS
15   NEVADA DEPARTMENT OF
     CORRECTIONS, ET AL.,
16
                      Defendants.
17

18          I, Charles Daniels, hereby declare based on personal knowledge and/or information and belief,

19   that the following assertions are true.

20          1.      Since December 3, 2019, I have been employed by the Nevada Department of Corrections

21   (NDOC) as Director for the Nevada Department of Corrections. This position is appointed by, and serves

22   at the pleasure of, the Governor. As Director, I am responsible for all aspects of NDOC.

23          2.      I have worked in corrections for over thirty (30) years. This time includes twenty-eight

24   (28) years working for the Federal Bureau of Prisons. During my time with the Federal Bureau of Prisons,

25   I held a multitude of leadership positions, including serving as senior deputy assistant director, and

26   working as the complex warden for federal facilities in Beaumont, Texas and Terre Haute, Indiana.

27

28


                                                  Page 1 of 4
          Case 3:21-cv-00176-RFB-CLB Document 23-10 Filed 04/30/21 Page 3 of 5


1           3.      Upon retirement from federal service in 2016, I joined the New York City Department of

2    Corrections, where I worked for until being appointed as Deputy Commissioner of Operations for the

3    Alabama Department of Corrections.

4           4.      One of my duties as Director of NDOC is to ensure select an appropriate lethal injection

5    protocol for the purposes of ensuring that any judicially authorized execution warrant and order be carried

6    out in a manner consistent with the constitutional rights of the condemned individual.

7           5.      While execution is a serious and heavy responsibility, I have been informed in various

8    aspects of executions throughout my thirty-year career in corrections. Therefore, should a judicially valid

9    execution warrant and order be issued regarding Mr. Zane Floyd, the plaintiff in this case, or any other

10   inmate within the care and custody of the NDOC, I will ensure that the execution warrant and order are

11   carried out competently and in a manner that is consistent with the constitutional prohibitions against

12   cruel and unusual punishment.

13          6.      To ensure that my duty in this regard is carried out effectively, I will, consistent with the

14   requirements of Nev. Rev. Stat. 176.355, ensure that any judgment of death be completed through the

15   use of “an injection of a lethal drug,” that may include either one drug or a combination of drugs.

16          7.      I am also aware of my responsibility to consult with the Chief Medical Officer (CMO) of

17   the State of Nevada before finalizing the lethal injection cocktail that will be part of the execution

18   protocol. Of course, while I am required to consult with the CMO, Nevada law places the final decision

19   regarding the “drug or combination of drugs to be used” to me. As a result of this duty and responsibility,

20   I will prepare a final execution protocol, which will include the drug or combination of drugs to be used,

21   once I have made the final conclusion that the chose of drug or drugs, and the manner in which to inject

22   the drug or drugs, will result in a death that does not violate the Constitution.

23          8.      As part of these duties, I have familiarized myself with the previous execution protocol

24   that was approved and authorized by my predecessor, former Director James Dzurenda. While I have

25   every confidence in the procedures set forth in that document, which I understand has been provided to

26   this Court in redacted form as ECF No. 4–5, I am still in the process of finalizing the protocol that would

27   be used for Mr. Floyd, should I be called upon to accomplish his or any other inmates execution as

28   required under a judgment of death.



                                                     Page 2 of 4
          Case 3:21-cv-00176-RFB-CLB Document 23-10 Filed 04/30/21 Page 4 of 5


1           9.      As part of my due diligence into the protocol approved by then-Director Dzurenda, I

2    became aware that the NDOC does not have in its possession, custody or control, the first drug called for

3    in the combination of drugs to be used, specifically, midazolam.

4           10.     I have investigated and determined that the NDOC does not have the ability to purchase

5    or otherwise obtain midazolam. I am also of the opinion that midazolam will not be available to the

6    NDOC in the near future.

7           11.     I therefore cannot proceed with any execution under the execution protocol approved by

8    Director Dzurenda, as midazolam will not be available.

9           12.     Accordingly, while no final decision has been made by me as to what drug or drugs to use

10   in a revised execution protocol, I can attest that there is no reasonably likelihood that midazolam will be

11   included in the final execution protocol.

12          13.     Once I have made the final determination as to what drug or drugs to use, I will final the

13   execution protocol that will be used to carry out any execution warrant and order that requires the NDOC

14   to fulfill the obligation contained in the judgment of death.

15          14.     I also plan to make the execution protocol—subject to redactions to protect safety and

16   security concerns—immediately available to Mr. Floyd, his counsel, and the public as a whole.

17          15.     I can further attest that I am committed to ensuring that Mr. Floyd has every reasonable

18   access to his counsel during the pendency of his current cases revolving around his potential execution.

19   In this regard, I have already authorized Ely State Prison to provide access to two individual requested

20   by his counsel to visit him on May 10 and May 11, 2021. Each visit will be for three hours in length.

21   Other accommodations have been made to ensure that counsel is able to obtain all the necessary

22   information needed from Mr. Floyd. Such access will continue as needed, subject to unforeseen safety

23   and security issues that may arise from time to time.

24          16.     I am also committed to ensure that should the state court call upon NDOC to carry out Mr.

25   Floyd’s execution, Mr. Floyd will have personal access to his counsel throughout the day of the

26   execution, subject again, of course, to unforeseen potential safety and security concerns that may arise.

27

28


                                                    Page 3 of 4
          Case 3:21-cv-00176-RFB-CLB Document 23-10 Filed 04/30/21 Page 5 of 5


1           17.     I declare under penalty of perjury pursuant to 28 U.S.C. section 1746 that the foregoing is

2    true and correct.

3           EXECUTED this 30th day of April, 2021.

4                                                                 /s/ Charles Daniels*
                                                                  Charles Daniels
5                                                                 Director,
                                                                  Nevada Department of Corrections
6

7
     * Pursuant to Temporary General Order 2020-05, entered by Chief Judge Du on March 30, 2020,
8    https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/GO-2020-05-re-COVID-19-Remote-Hearin
     gs.pdf, Director Daniels has authorized counsel to affix his electronic signature to this Declaration.
9    Should counsel have misconstrued this Temporary Order in any way, or if the Court wishes to have a
     hand-signed copy of this Declaration, one will be provided to the Court upon request.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   Page 4 of 4
